Citation Nr: 1204119	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  05-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from May 19, 2008, to June 10, 2010.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  Among his awards, he also received the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied the Veteran's claim for an increased disability rating for posttraumatic stress disorder (PTSD) rated as 50 percent disabling.  With respect to the TDIU issue, a private Vocational Assessment report in June 2010 shows that the Veteran cannot secure or follow a path of substantially gainful employment due to his service-connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue before the Board is as set forth above. 

In September 2009 the Board denied a disability rating in excess of 50 percent for PTSD.  In March 2010, VA and the Veteran filed a joint motion to remand this case back to the Board, which was granted by the Court in March 2010.  In August 2010, the Board granted a 70 percent disability rating for PTSD prior to June 21, 2010, and a 100 percent disability rating as of June 21, 2010.

In implementing the Board's decision, a rating decision in September 2010 increased the rating for PTSD to 70 percent effective February 24, 2003, and granted a 100 percent rating from June 21, 2010.  A notice of disagreement was received in November 2010, which disagreed with the effective date for the 70 percent rating, and sought an earlier effective date for TDIU back to February 2003.  Subsequently in September 2011, VA and the Veteran filed a joint motion to remand the August 2010 Board decision back to the Board for failure to consider whether TDIU was warranted from May 19, 2008, to June 10, 2010.  The joint motion to remand was granted by the Court in October 2011.  In the joint motion to remand the parties specifically requested that the Court not disturb the 100 percent disability rating for PTSD from June 21, 2010, and the 70 percent disability rating for PTSD prior to June 21, 2010.  The parties abandoned the appeal of a higher schedular disability rating for PTSD for these periods of time.  Therefore, a remand is not necessary for the issuance of a statement of the case to address earlier effective date claims.  The only issue on appeal is entitlement to a TDIU from May 19, 2008, to June 10, 2010.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

From May 19, 2008, to June 10, 2010, the Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for assignment of a TDIU from May 19, 2008, to June 10, 2010, are met.  38 C.F.R. §§ 3.340 and 4.16(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of entitlement to a TDIU from May 19, 2008 to June 10, 2010.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's claim for TDIU was last denied in a rating decision in May 19, 2008.  By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a).  As the Veteran has not raised clear and unmistakable error in the rating decision dated in May 2008, the rating decision became final.  Further in the joint motion to remand in September 2011, which is the law of the case, the issue was limited to entitlement to TDIU from May 19, 2008, to June 10, 2010.  

The Veteran obtained a high school education and his primary work experience was with U.S. Steel (also known as USX Fairfield Works), where he worked from September 1979 to August 2004.  His last occupation was as a team leader.  He has not been employed since August 2004.  A private vocational assessment report in June 2010 shows the Veteran was initially employed as a laborer and recently as a team leader responsible for cutting pipes used in oil pipeline lines until he retired in August 2004.  

The Veteran maintains that he is unable to work primarily due to his service-connected PTSD.  His service-connected disabilities are PTSD rated 50 percent disabling from November 6, 2002, 70 percent from February 24, 2003, and 100 percent from June 21, 2010; coronary artery disease status post coronary artery bypass grafting with subsequent stent placement rated 100 percent from March 29, 2007, 10 percent from July 1, 2007, 30 percent from October 25, 2007, and 60 percent from April 28, 2008; tinnitus rated 10 percent disabling from November 6, 2002; and, a surgical scar associated with coronary artery disease status post coronary artery bypass grafting with subsequent stent placement rated as noncompensable from March 29, 2007.  Effective April 28, 2008, the combined rating is 90 percent.  Effective June 21, 2010, the combined rating is 100 percent.  Therefore, the schedular criteria have been met for the period from May 19, 2008, to June 10, 2010, and the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In determining unemployability status, the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

In March 2009, a VA medical doctor indicated that the Veteran was being seen at the VA hospital for severe PTSD, and the doctor was of the opinion that he was totally unemployable due to the PTSD.  In the June 2010 private vocational assessment report, the vocational consultant was of the opinion that within a reasonable degree of vocational certainty the Veteran's PTSD had resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since at least August 2004, and that he continued to the present time to be unemployable solely due to the PTSD.  He based his opinion on speaking with the Veteran and reviewing the claims file.  The vocational consultant found it probative that a private disability report in February 2005 indicated that the Veteran's angry explosiveness would cause difficulty in dealing with supervision, co-workers, and pressure of work setting.  The consultant questioned how the Veteran managed to be employed from 2002 to 2004 as his medical records show he had difficulty with social and occupational functioning.  The Veteran had  explained that he had two unplanned absences per month for a number of years prior to his retirement and was given numerous verbal and written warnings concerning his attendance, poor job performance, and interaction with coworkers.  

Looking at the Veteran's occupational history, it is clear that his service-connected PTSD prevents him from working in any occupation that would require interaction with other people.

The Veteran's occupational history is as a laborer and team leader in the steel industry whereby he had to interact with people.  The evidence unequivocally establishes that the severity of the service-connected PTSD alone renders the Veteran unemployable.  Accordingly, since the competent medical and lay evidence shows that the Veteran's service-connected PTSD has resulted in his inability to secure or follow a substantially gainful occupation during the period from May 19, 2008, to June 10, 2010, a TDIU is granted for this period.  38 C.F.R. § 4.16(a).


ORDER

A TDIU from May 19, 2008, to June 10, 2010, is granted, subject to the statutes and regulations governing the payment of monetary awards.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


